Citation Nr: 1133581	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1980 to May 1991, including a tour in Southwest Asia.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the RO.  The Board remanded the issue on appeal in April 2010 for further development of the record.  In April 2010, the Board also referred a claim for an increased rating in excess of 30 percent for the muscle contraction headaches to the RO for initial adjudication.  As this claim has been neither procedurally prepared nor certified for appellate review, the Board is again referring it to the RO for initial consideration and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for muscle contraction headaches (30 percent) and a ganglion cyst of the right hand (0 percent).  

2.  She has a high school education and has occupational experience in food service and as a clerk/receptionist.  

3.  The evidence of record demonstrates that the Veteran is not precluded from maintaining substantially gainful employment solely as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in April 2010.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- connected disability; and unemployability, in service- connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

The Veteran has a high school education and has occupational experience in food service and as a clerk/receptionist.  The record shows that the Veteran is currently service-connected for muscle contraction headaches (30 percent) and a ganglion cyst of the right hand (0 percent).  Thus, the Veteran does not meet the rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  

Notwithstanding, the probative question in TDIU claims is whether service-connected disabilities alone preclude a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment, and, as noted above, is generally shown when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Based on this review of the record, the Board finds that a TDIU rating is not warranted in this case.  In this regard, the Board notes that in an August 2010 VA examination report, the physician, based on a review of all medical records, reported history and objective examination, opined that the Veteran's chronic headaches did not prevent her from obtaining and maintaining gainful employment.  In an August 2010 VA hand, thumb and fingers examination report, the orthopedics physician opined that the removal of the ganglion cyst from the Veteran's right hand would not affect her employability.  These physicians are certainly qualified to offer opinions in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

The Board acknowledges the determination by the Social Security Administration (SSA) that the Veteran was disabled due to chronic headaches, hyperthyroidism, sarcoidosis, obstructive sleep apnea, multinodular goiter and lung nodule.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the VA may not consider the effects of nonservice-connected disabilities, as was done by SSA.  Thus, SSA's determination has little probative value and is insufficient to overcome the August 2010 VA examiners' opinions that the Veteran was not unemployable due to her service-connected disabilities.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  She may sincerely believe that she is unemployable due to her service-connected disabilities, as a lay person, she is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see also  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the most probative evidence indicates that the Veteran is not unemployable due to her service-connected disabilities.  Under these circumstances, a TDIU rating is not warranted.

Regardless of the foregoing, TDIU benefits cannot be granted because the Veteran does not meet the rating criteria outlined above for consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  Hence, the Board will deny the claim for a TDIU.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


